Order entered October 29, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01268-CR

                                JENNIFER FOLEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                           On Appeal from the 26th District Court
                                Williamson County, Texas
                            Trial Court Cause No. 14-0094-K26

                                            ORDER
       Before the Court is appellant’s October 28, 2019 second motion to extend time to file her

brief. We GRANT the motion and ORDER appellant’s brief due on or before December 2,

2019. Appellant is cautioned that the failure to file a brief by that date may result in the appeal

being abated for a hearing under rule 38.8(b)(3).



                                                      /s/   LANA MYERS
                                                            JUSTICE